                                 UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF OHIO
                                       WESTERN DIVISION

HAKIMAH JABBOR,
                                                                          Civil Action No. 1:20-cv-245

         Plaintiff,                                                       McFarland, J.
                                                                          Bowman, M.J
      vs.

JAMES GRAHAM,

         Defendants.
                                  REPORT AND RECOMMENDATION
         Plaintiff Hakimah Jabbor, a resident of Columbus, Ohio brought a state court action

against United States District Judge James Graham by filing a Petition for Civil Stalking

Production Order. (Doc. 1) The matter was removed to federal court and is now before

the Court on Defendant’s motion to dismiss. (Doc. 2). To date, Plaintiff has failed to file

a memorandum in opposition to the motion to dismiss. For the reasons that follow, the

motion to dismiss should be granted.

          Plaintiff’s pro se petition arises from a criminal forfeiture proceeding pending

before Judge Graham. See United States v. Deandre Forrest, Case No. 2:17-cr0158-1

(S.D. Ohio).1 Pursuant to a Preliminary Order of Forfeiture entered in that case, plaintiff

filed a third-party petition claiming an interest in the property subject to the Order. (Id.

Doc. 56). On January 16, 2018, Judge Graham granted the United States’ Motion to

Dismiss Jabbar’s forfeiture petition for failure to comply with 21 U.S.C. § 853(n). (Order,




1
 Federal Courts may take judicial notice of proceedings in other courts of record. See Rodic v. Thistledown Racing
Club, Inc., 615 F.2d 736, 738 (6th Cir. 1980)(quoting Grandader v. Public Bank, 417 F.2d 75, 82, 83 (6th Cir. 1969)).
See also National Union Fire Ins. Co. v. VP Bldgs., Inc., 606 F. 3d 835, 839 n.2 (6th Cir. 2010); Lyons v. Stovall, 188
F.3d 327, 333 n. 3 (6th Cir. 1999).
ECF No. 77.) The Court issued a final order of forfeiture on July 30, 2018. (Order, ECF

No. 107.)

       Thereafter, on January 17, 2020, Jabbar filed a second Petition for a Civil Stalking

Protection Order in the Franklin County Court of Common Pleas. (Petition, ECF No. 1-1.)

The Petition asserts that Judge Graham “has used gov’t (sic) agencies and officials to

steal my title, rights, and judicial claim to the forfeiture property of Deandre Forrest 17-cr-

158 . . . .” Id. Jabbar’s Petition also includes allegations that Judge Graham “used agents

for local churches to send mail to my house that was meant for the prosecutor.” Id.

       Jabbar’s Petition for an immediate Civil Stalking Protection Order was denied. The

Franklin County Court of Common Pleas, however, set a full hearing on the Petition for

February 26, 2020. On February 21, 2020, Judge Graham removed Jabbar’s Petition to

this Court pursuant to 28 U.S.C. § 1442.

       Plaintiff’s petition should be dismissed because it seeks relief from a defendant

who is immune from such relief. Plaintiff’s claims against Judge Graham are barred by

judicial immunity. Judges are afforded absolute immunity from liability for actions taken

while functioning within their judicial capacity. “Like other forms of official immunity,

judicial immunity is an immunity from suit, not just from ultimate assessment of damages.”

Mireles v. Waco, 502 U.S. 9, 11 (1991); Pierson v. Ray, 386 U.S. 547 (1967); Barrett v.

Harrington, 130 F3d 246, 255 (6th Cir. 1997). Judges retain absolute immunity from

liability even if they act maliciously or corruptly, as long as they are performing judicial

acts and have jurisdiction over the subject matter giving rise to the suit against them.

Stump v. Sparkman, 435 U.S. 349, 356-57 (1978). See also Brookings v. Clunk, 389

F.3d 614, 617 (6th Cir. 2004); Stern v. Mascio, 262 F. 3d 600, 607 (6th Cir. 2001). It is



                                              2
clear that the decisions made by Judge Graham in the federal forfeiture proceeding were

functions normally performed by judges. Stump, 435 U.S. at 362. Plaintiff’s state court

petition related solely to the forfeiture proceedings in Case No. 2:17-cr-158-1 and did not

address any non-judicial or personal acts by Judge Graham. In addition, plaintiff has

alleged no facts indicating that Judge Graham acted “in the complete absence of all

jurisdiction” in dismissing plaintiff’s third-party petition claiming an interest in the property

subject to the Preliminary Order of Forfeiture. See Stern, 262 F.3d at 607. Therefore,

Judge Graham is absolutely immune from civil liability in this matter.             Accordingly,

Defendant’s motion to dismiss should be granted because Plaintiff’s petition seeks relief

from a defendant who is immune from suit.

       In light of the foregoing, it is therefore RECOMMENDED that Defendant’s motion

to dismiss (Doc. 2) be GRANTED. It is further RECOMMENDED that the Court certify

pursuant to 28 U.S.C. § 1915(a) that for the foregoing reasons an appeal of any Order

adopting this Report and Recommendation would not be taken in good faith and

therefore deny Plaintiff leave to appeal in forma pauperis. Plaintiff remains free to apply

to proceed in forma pauperis in the Court of Appeals. See Callihan v. Schneider, 178

F.3d 800, 803 (6th Cir. 1999), overruling in part Floyd v. United States Postal Serv., 105

F.3d 274, 277 (6th Cir. 1997).

                                                           s/Stephanie K. Bowman
                                                           Stephanie K. Bowman
                                                           United States Magistrate Judge




                                               3
                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION

HAKIMAH JABBOR,
                                                      Civil Action No. 1:20-cv-245

      Plaintiff,                                      McFarland, J.
                                                      Bowman, M.J
    vs.

JAMES GRAHAM,

      Defendants.

                                        NOTICE

      Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written

objections to this Report & Recommendation (“R&R”) within FOURTEEN (14) DAYS after

being served with a copy thereof. That period may be extended further by the Court on

timely motion by either side for an extension of time. All objections shall specify the

portion(s) of the R&R objected to, and shall be accompanied by a memorandum of law in

support of the objections. A party shall respond to an opponent’s objections within

FOURTEEN DAYS after being served with a copy of those objections. Failure to make

objections in accordance with this procedure may forfeit rights on appeal. See Thomas

v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                           4
